DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15th, 2022 has been entered.
 This action is in response to the amendments filed on August 15th, 2022. A summary of this action:
Claims 1, 3, 5, 7, 9, 11 have been presented for examination.
Claims 1, 5, 9 were amended
Claims  2, 4, 6, 8, 10, 12 were cancelled
A new title is required
Claims 1, 5, and 9 are objected to because of informalities
Claims 1, 3, 5, 7, 9, 11  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430 in further view of Liu et al., “Analysis of passenger flow and its influences on HVAC systems: An agent based simulation in a Chinese hub airport terminal”, 2019. 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment.

Applicant submits (Remarks, pages 6-7): “At least this feature causes an effect that the precision of the solution may be improved because the updated Ising model reflects a dynamic characteristic of the problem verified by the simulations as disclosed in paragraphs [0135, 138] of the specification; therefore, the claims integrate the judicial exception into a practical
application and include additional elements that are sufficient to amount to significantly more than the judicial exception.”

Examiner’s Response: The Examiner respectfully disagrees – see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement” – a more precise abstract idea is still an abstract idea. See MPEP § 2106.04(I): “a new abstract idea is still an abstract idea”.
	See the final rejection, May 2022, pages 3-4 for additional clarification including the consideration of the specification under the improvement consideration. 
	As to the particular limitations being argued: see the rejection below.

Regarding the § 103 Rejection
In view of the amendments, the rejection is withdrawn and a new grounds of rejection is set forth below. 

Applicant submits (Remarks, pages 7-8): “The Office Action asserts on page 13 that Stollenwerk discloses an Ising model on page 5, column 2, paragraph 2. Assuming arguendo that Stollenwerk discloses this feature, Stollenwerk does not appear to disclose an Ising model as claimed… Thus, at least the noted feature of claims 1, 5, and 9 distinguishes over Stollenwerk.
The noted feature also distinguishes over Bunyk as evidenced, for example, by the
Office Action”
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
To clarify, see the prior rejection of claim 4 wherein Stollenwerk was relied upon for several of the newly amended features and this previous rejection is not addressed.
See the rejection below for clarification on how the present claims are rejected under § 103. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  
Claims 1, 5, and 9 recite, in similar form: ”…the plurality of mobile units…” but there is no first recitation of this element. The Examiner suggest amending the claim such that the first recitation uses the article “a”.
Claims 1, 5, and 9 recite, in similar form: “and numerical value data is the total movement distance acquired” however this element of “numerical value data” was previously recited. As such, the Examiner suggests amending this to be “and a second numerical value data”. 
To clarify on this objection as to the BRI of the two separate recitations of numerical value data in the present claims, see ¶ 43 and ¶ 135 of the instant specification 
Claims 1, 5, and 9 recite, in similar form: “…of the plurality of mobile units and a time range when plurality of mobile units moves …” – the second recitation of “plurality of mobile units” lacks an article and there are prior recitations of this element. As such, the Examiner suggests amending the claim to use the article “the”.  
Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 9, 11  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of an apparatus. Claim 5 is directed towards the statutory category of a process.	 Claim 9 is directed towards the statutory category of an article of manufacture. 
	
Claims 5 and 9, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
…
compute a provisional optimum solution of a combinatorial optimization problem by searching a first ground state for an Ising model acquired by converting the combinatorial optimization problem based on the problem data, …
[perform a calculation] using the provisional optimum solution,
…
…generate an updated Ising model acquired by adding a first constraint term, based on the result to the Ising model, that includes numerical value data that records an event observed during the execution of the simulation and execute a search for a second ground state for the updated Ising model, and 
the Ising model is expressed by a cost term representing a total movement distance of a plurality of mobile units … and a second constraint term representing a constraint condition of the problem,…
numerical value data is the total movement distance acquired based on a product of a decreased speed of the plurality of mobile units and a time range when plurality of mobile units move at the decreased speed observed in the event.  – to clarify on this limitation, the Examiner notes that the term “product” is interpreted, under the BRI, as a multiplication operation, because the product/multiplication of a speed of movement  with the time range of the movement is the distance moved. E.g. 10 miles per hours [speed] multiplied by 1 hour [time range] is 10 miles [total movement distance]

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	…
evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, …
when … the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution,…
 when … the result does not satisfy the evaluation criterion,…

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):

Claims 1, 5, and 9: execute a simulation…  and executing a simulation - this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 1: An optimization apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: 
Claim 5: executed by a computer
Claim 9: A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
….the combinatorial optimization problem being a problem for determining, in a facility to which a plurality of loads is transported, to which one of receiving staging areas each of a plurality of vehicles transporting the plurality of loads are to be allocated,…
… working times of the plurality of mobile units … moving the plurality of loads in the facility, which is caused by allocating each of the plurality of vehicles to one of the plurality of receiving staging areas… 
These are considered similar to the examples in MPEP § 2106.05(h): “iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199;” and “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” – to clarify on the BRI of these limitations, ¶ 33 of the instant specification.

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1, 5, and 9 - acquire problem data and acquiring problem data

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Claims 1, 5, and 9: execute a simulation…  and executing a simulation - this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 1: An optimization apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: 
Claim 5: executed by a computer
Claim 9: A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
….the combinatorial optimization problem being a problem for determining, in a facility to which a plurality of loads is transported, to which one of receiving staging areas each of a plurality of vehicles transporting the plurality of loads are to be allocated,…
… working times of the plurality of mobile units … moving the plurality of loads in the facility, which is caused by allocating each of the plurality of vehicles to one of the plurality of receiving staging areas… 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1, 5, and 9 - acquire problem data and acquiring problem data

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claims 3, 7, and 11 recite another step in the mathematical concept 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430 in further view of Liu et al., “Analysis of passenger flow and its influences on HVAC systems: An agent based simulation in a Chinese hub airport terminal”, 2019. 

Regarding Claim 1
Stollenwerk teaches:
	An optimization apparatus, comprising: …the processor configured to:  (Stollenwerk, abstract and § I ¶ 2 teaches this is using a “quantum computer”, e.g. a “Quantum Annealer” – a skilled person would have inferred that this would have included a quantum processor)
	acquire problem data, (Stollenwerk, abstract: “We use real world data from a mid-sized German airport as well as simulation based data to extract typical instances small enough to be amenable to the D-Wave machine”, e.g. table 1: “Input data for a flight gate assignment instance” as clarified in § II.A)
compute a provisional optimum solution of a combinatorial optimization problem by searching a first ground state for an Ising model acquired by converting the combinatorial optimization problem based on the problem data, (Stollenwerk, § I ¶ 2: “A wide range of combinatorial optimization problems can be brought [converted] into such a QUBO format by standard transformations [5].” – and see page 5 col. 2, ¶ 2 which clarifies that the QUBO format used is an “Ising model” then see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs [a provisional solution and associated simulated result is computed for each run], no gauging and majority voting as a un-embedding strategy for broken chains of logical qubits...The latter is calculated by the ratio of the number of runs where the optimal solution was found to the total number of runs. The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].”  - the Examiner notes that a skilled person would have inferred that the annealing process of Stollenwerk was searching for the ground state 
to clarify, § III.B.1 ¶ 3: “But if the penalty is not large enough, assigning one flight i to a gate although this gate is already occupied by another flight rather than using the different gate  could reduce the objective value” And § II.B: “Assignment problems can easily be represented with binary variables indicating whether or not a resource is assigned to a certain facility.” – i.e. the provisional solution is the assignment of the resources for each annealing run, and the “objective value” [value of the objective function such as the one on page 3, col. 1, ¶ 1] is a result of a simulation for said solution)
the combinatorial optimization problem being a problem for determining, in a facility to which a plurality of loads is transported, to which one of receiving staging areas each of a plurality of vehicles transporting the plurality of loads are to be allocated,  (Stollenwerk, abstract: “Among others, an important goal is the minimization of the total transit time of the passengers. The corresponding objective function is quadratic in the binary decision variables encoding the flight-to-gate assignment.” and see table 1 – each “flight” is an example of a vehicle transporting a load, the “passengers” on each flight are an example of a transported load, the “airport” is an example of a facility, and the “gates” are examples of the receiving staging areas
the Examiner also notes a skilled person would have inferred that such passengers would have included passengers with carry-on luggage, which is a second example of a load that was transported and is to be allocated with the passenger )
execute a simulation using the provisional optimum solution,  (Stollenwerk, § I ¶ 2: “A wide range of combinatorial optimization problems can be brought [converted] into such a QUBO format by standard transformations [5].” – and see page 5 col. 2, ¶ 2 which clarifies that the QUBO format used is an “Ising model” then see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs [a provisional solution and associated simulated result is computed for each run], no gauging and majority voting as a un-embedding strategy for broken chains of logical qubits...The latter is calculated by the ratio of the number of runs where the optimal solution was found to the total number of runs. The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].”  - the Examiner notes that a skilled person would have inferred that the annealing process of Stollenwerk was searching for the ground state 
to clarify, § III.B.1 ¶ 3: “But if the penalty is not large enough, assigning one flight i to a gate although this gate is already occupied by another flight rather than using the different gate  could reduce the objective value” And § II.B: “Assignment problems can easily be represented with binary variables indicating whether or not a resource is assigned to a certain facility.” – i.e. the provisional solution is the assignment of the resources for each annealing run, and the “objective value” [value of the objective function such as the one on page 3, col. 1, ¶ 1] is a result of a simulation for said solution – to clarify on the BRI of this limitation see ¶¶ 3-4 of the instant disclosure, as well as ¶¶ 38 and 76)
evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, (Stollenwerk, see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs, no gauging and majority voting as a un-embedding strategy for broken chains of logical qubits...The latter is calculated by the ratio of the number of runs where the optimal solution was found to the total number of runs. The best annealing solution [the results were evaluated for each run to determine the best] was compared to an exact solution obtained with a MaxSAT solver [15].”
when working times of the plurality of mobile units included in the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution, (Stollenwerk, page 6, col.2, ¶1: “The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” – which is an example of outputting the result that is the “best” and then using it for a comparison; Stollenwerk, § I ¶ 1: “...we focus on reducing the total transit time for passengers in an airport...” – the “passengers” are also an example of a mobile unit moving the load (see the instant spec, ¶ 83: “For example, the mobile unit may be a human”); 
then see Stollenwerk, see table 1 and see § II.B – the “Transfer time from gate to baggage claim...Transfer time from check-in to gate...[and] Transfer time from gate to gate” are included in the optimization inputs as example of working times wherein the “total transit time for passengers in an airport” (§ I ¶ 1) is to be reduced – in other words, the system finds the minimum “total transit time for passengers in an airport” which includes the working times of the passengers transiting through the airport)
 when working times of the plurality of mobile units included in the result does not satisfy the evaluation criterion, generate an updated Ising model acquired by adding a first constraint term, based on the result to the Ising model, that includes numerical value data that records an event observed during the execution of the simulation and execute a search for a second ground state for the updated Ising model, and  (Stollenwerk, as cited above including table 1 and § II.B and § 1 ¶ 1 for the mobile units and working times, then see page 2, § II.C: “Not all binary encodings for x form valid solutions to the problem. There are several further restrictions which need to be added as constraints....” followed by § III.A: “The standard way to reduce constraints, like already shown in e.g. [6], is to introduce terms penalizing those variable choices that violate the constraints. Just in these cases [when the evaluation criteria is not satisfied] a certain positive value is added to the objective function [updating the model] to favor valid configurations while minimizing...” – and see the equation set this is “0; if constraint is fulfilled,” and “> 0; if constraint is violated,” – for more clarity: see page 3, col. 1, ¶ 1 and see equation 1 on page 2 – the constraint terms are added to the “total objective function” only when the constraints are “violated”, else they are a “0” when the result is “valid” and are not added – wherein this is “while minimizing...”, i.e. the Ising model is updated to include the constraint terms when solutions are not “valid”
for claim interpretation: see equation 1 and ¶¶ 107-111 in the instant specification, and see “The quadratic terms” in Stollenwerk, § III.A – Stollenwerk teaches “quadratic terms” being added to a “QUBO...quadratic objective function” in a substantially similar manner to the second and third terms added into the QUBO in eq. 1 of the instant specification which represent the constraints
as to the numerical value date: Stollenwerk, page 2, col. 2, ¶¶ 1-3: “It is obvious, that every flight can only be assigned to a single gate, therefore we have...Furthermore it is clear that no flight can be assigned to a gate which is already occupied by another flight at the same time [example of an event observed]...These forbidden flight pairs with overlapping time slots can be aggregated in...The resulting linear inequalities ...are equivalent to the quadratic constraints” – and then see § III.A – when there is a “forbidden flight pair”, then the “Cnot(x)” term is “added to the objective function” – to clarify, see the equation for the resulting “quadratic constraint” in § II.C last paragraph, and see the equation for Cnot(x) in § III.A) 
the Ising model is expressed by a cost term representing a total movement distance of a plurality of mobile units moving the plurality of loads in the facility, which is caused by allocating each of the plurality of vehicles to one of the plurality of receiving staging areas and a second constraint term representing a constraint condition of the problem, (Stollenwerk, § I ¶ 1: “...we focus on reducing the total transit time for passengers in an airport...” – the “passengers” are also an example of a mobile unit moving the load (see the instant spec, ¶ 83: “For example, the mobile unit may be a human”) – in addition, the Examiner notes that a skilled person would have inferred that the passengers had carry-on luggage, which is a second example of a load that was carried in on the planes, and transported in the airport by the passengers
wherein the “total transit time for passengers in an airport” is an example of a cost function representing the total movement distance [i.e., this is the “total time” for the total movement distance to be traversed]
as to the allocations – page 2, col. 1, ¶ 1: “It is obvious, that every flight can only be assigned to a single gate,”
as to the second constraint condition: see § III.A for the Cone(x) term, wherein this is from eqn. 2 on page 2 described as: “It is obvious, that every flight can only be assigned to a single gate,”) 
and numerical value data is the total movement distance acquired based on a product of a … speed of the plurality of mobile units and a time range when plurality of mobile units move at the … speed... (Stollenwerk, § II.B ¶ 2: “The partial sums of the arriving, the departing and the transfer passengers sum up to the total transfer time of all passengers” and see table 1 to clarify including “Transfer time from check-in to gate [a]“, “Transfer time from gate [a] to baggage claim”, and “Transfer time from gate [a] to gate [b]”  – a skilled person would have inferred that these transfer times represented the time range it took for a passenger to walk from one point, e.g. “check-in”, to another, e.g. the “gate” 
to clarify – the transfer time is the distance divided by the walking speed – an obvious variation of this is the distance which is the product of the walking speed and transfer time, e.g. if it takes 10 minutes to get from one gate to another gate, with a walking speed of 3 miles per hour, then the movement distance was 0.5 miles

As Stollenwerk teaches using a Quantum computer, i.e. a D-Wave 2000Q (see the abstract of Stollenwerk), to implement the method, Stollenwerk does not explicitly teach: a memory; and 5a processor coupled to the memory 
Stollenwerk also does not explicitly teach: decreased… observed in the event

Bunyk teaches: a memory; and 5a processor coupled to the memory (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Stollenwerk on an optimization technique using a quantum computer with the teachings from Bunyk on “A digital computer may be coupled to the quantum computer and classical co-processor” (Bunyk, abstract and ¶ 16). The motivation to combine would have been that “a method of increasing the performance of a quantum computer”, e.g. Bunyk, ¶ 71: “By utilizing classical co-processors to offload straightforward computational tasks from the quantum computer, the speed at which problems tasked to the quantum computer will be solved more timely and cost efficiently.”

Stollenwerk, in view of Bunyk does not explicitly teach: decreased… observed in the event
Liu teaches: decreased… observed in the event (Stollenwerk, § IV ¶ 1: “From [2], applying agent based simulation techniques of [10], we extract the data to estimate the transfer times “ in view of Liu, abstract: “The survey results were used as inputs for agent based simulation to figure out the characteristic of passenger flow” then see page 58, col. 1, ¶ 2: “In addition, the walking speed is also important to describe the movement of passengers. The distance and the corresponding walking time of each passenger were recorded and used to calculate the average walking speed. Besides, we found that the passengers who went shopping [example of an event] in this terminal preferred to hang around with a low walking speed instead of staying in a shop for a long period. In the check-in hall, the average walking speed of passengers going shopping was 0.48 m/s and that of other passengers was 0.93 m/s; in the departure hall, the average walking speed of passengers going shopping was 0.59 m/s and that of other passengers was 1.13 m/s. Thus, passengers' behavior of going shopping in the airport is simplified by decreasing passenger's walking speed instead of modelling every single shop.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Stollenwerk on the gate assignment for an airport wherein as per Stollenwerk  § IV ¶ 1: “From [2], applying agent based simulation techniques of [10], we extract the data to estimate the transfer times“ with the teachings from Liu on “agent based simulation” of “passenger flow” (Liu, abstract) in an airport wherein a decreased walking speed was used to model the passengers shopping.  The motivation to combine would have been that as per Liu, page 58, col. 1, ¶ 2: “In addition, the walking speed is also important to describe the movement of passengers….Thus, passengers' behavior of going shopping in the airport is simplified by decreasing passenger's walking speed instead of modelling every single shop.”

Regarding Claim 3
Stollenwerk teaches: 	The optimization apparatus according to claim 1, wherein the processor is further configured to generate the Ising model using a number of state variables, wherein the number of the state variables is within a number of bits, based on input problem data and a number of computable bits. (Stollenwerk, § V.A: “This includes coupling various physical qubits together into one logical qubit, representing one binary variable...” – i.e., each state “binary variable” of Stollenwerk is a “logical qubit” wherein this is within the number of qubits computable [the “number of physical qubits” – see fig. 3 of Stollenwerk] and see the abstract: “The corresponding objective function is quadratic in the binary decision variables [example of being based on input problem data] encoding the flight-to-gate assignment” and § II.B and § III ¶ 1 for further clarification  - under the BRI, the state variables include binary variables, e.g. see the instant spec ¶ 36 “each of the state variables is a binary variable”; and in addition the term “bit” used herein includes qubits – see ¶ 36: “or may perform the search for a ground state by quantum annealing” such as with “dedicated hardware that performs quantum annealing” (¶ 67)

Regarding Claim 5
	Claim 5 is rejected under a similar rationale as claim 1 above, wherein Bunyk teaches: 
An optimization method executed by a computer  (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)
	 
Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 3.  

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 1 above, wherein Bunyk teaches:
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung, Martin, et al. "Simulating a multi-airport region to foster individual door-to-door travel." 2017 Winter Simulation Conference (WSC). IEEE, 2017. This is reference # 2 of Stollenwerk, see the abstract; see §§ 3-3.1 along with figure 6, see § 3.2, see page 2527 ¶¶ 2-4
Nassief et al., “A mixed-integer programming formulation and Lagrangian relaxation for the cross-dock door assignment problem”, 2016 – see the abstract, see §§ 2-2.2; then see § 3 
Guemri et al., “Probabilistic Tabu Search for the Cross-Docking Assignment Problem”, March 2019, see the abstract, see § 1 ¶¶ 1-2: “The Cross-Docking Assignment Problem (CDAP) is an NP-hard combinatorial optimization problem that arises in the operational level of supply chain management. Considering a two-sided cross- docking facility where the inbound doors are at one side and the sets of outbound doors are at the opposite side, the cross-docking policy consists in the following… In the literature, the CDAP is considered as an instance of an assignment problem [similar to Stollenwerk abstract and § 1 ¶ 1]”; and see the “quadratic program” of the equations 1-a to 1-g 
Gelareh et al., “A comparative study of formulations for a cross-dock door assignment problem”, Dec. 19th, 2018, accessed via Research Gate URL: www(dot)researchgate(dot)net/profile/Fred-Glover/publication/329041407_A_comparative_study_of_formulations_for_a_Cross-dock_Door_Assignment_Problem/links/5cabbb9ba6fdcca26d08d8ac/A-comparative-study-of-formulations-for-a-Cross-dock-Door-Assignment-Problem(dot)pdf
See the abstract, see figure 1 and § 1 including page 2 ¶ 1, see §§ 2-2.3
Nassief et al., “A comparison of formulations and relaxations for cross-dock door assignment problems”, 2018, see the abstract and § 1 ¶¶ 1-3; see § 2
Saravanan Natarajan, “Optimization and Comparison of Manual and Semi-Automated Material Handling in a Cross-Dock Using Discrete-Event Simulation”, Master’s Thesis, University of Waterloo, 2018 – see table 3.1 on page 35which shows the “Forklift average speed” for with and without a pallet respectively – see the abstract and §§ 3.1 – 3.3 as well
Golias et al., “Advances in Truck Scheduling at a Cross Dock Facility”, 2013, see page 42 col. 1, ¶ 2 including: “On the other hand, an increase in the number of forklifts will increase costs and it might increase congestion within the facility, slowing down the speed of the forklifts; impeding the (un)loading and storage operations.”
For relevance, see ¶ 33 in the instant disclosure 
Ji, “Truck Scheduling Problem at a Cross-docking Facility”, Apr. 2010, Master’s Thesis, University of Memphis, see the abstract, see figure 2.4, see page 21: “On the other hand, an increase in the number of forklifts will increase costs and it might increase congestion within the facility, slowing down the speed of the forklifts and thus impeding the (un)loading and storage operations. The simultaneous scheduling of trucks-to-doors and forklifts-to-trucks is left to future research”
For relevance, see ¶ 33 in the instant disclosure 
Tarhini et al., “Natural Optimization Algorithms for the Cross-Dock Door Assignment Problem”, 2016, see the abstract, see page 2327 col. 2, ¶¶ 1-2: “Additionally, the above presentation is a bilinear program with high complexity. Furthermore, it is a variant of the Quadratic Assignment Problem making it an NP complete problem [2]… Such technique is used for solving combinatorial and nonlinear optimization problems and has so far proven its effectiveness in doing so [20].” – for relevance, see Stollenwerk’s abstract for “Hence, it is a quadratic assignment problem being hard to solve in general”
Hector Carlo, “DOOR ASSIGNMENT AND SEQUENCING PROBLEMS IN CROSSDOCKS AND CONTAINER TERMINALS”, 2007, PhD Dissertation, University of Michigan – see the abstract, then see § 2.4.1: “If the doors assigned to the inbound and outbound trailers can be changed every night, and the material handling effort is modeled by the traditional objective of minimizing flows times rectilinear distances, then from a conceptual viewpoint, the problem can be formulated as a Quadratic Assignment Problem (QAP) with rectilinear distance” and see § 2.4.2, also see page 34 ¶ 1, see page 49 § 2.7: “Congestion occurs when a large number of forklifts travel around the same area inside the crossdock. When a crossdock is congested, the forklifts travel at lower speeds or there are congestion related delays”, also see page 173, ¶¶ 2-3
Bartholdi et al., “Reducing Labor Costs in an LTL Crossdocking Terminal”, 2000, see the abstract, see § 3, then see § 4 including the summary in § 4.4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147